                              UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                   LAKE CHARLES DIVISION

  ISSAIAH HAYES                                    *     CIVIL ACTION NO. 2:18-1558
   REG. #11330-027
  VERSUS                                           *     JUDGE TERRY A. DOUGHTY

  WARDEN MYERS                                     *     MAG. JUDGE KATHLEEN KAY


                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

having conducted a de novo review of the entire record, including Petitioner’s objections, and

finding that the Magistrate Judge has correctly stated and applied the law,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Petitioner Issaiah

Hayes’ Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 is DENIED AND

DISMISSED FOR LACK OF JURISDICTION.

       MONROE, LOUISIANA, this 25TH day of January, 2019.




                                                       __________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
